Miller, Justice,

with whom Justice Harshbarger joins, dissenting:

I dissent from that portion of the opinion which provides that a county board of education now enjoys constitutional immunity against tort actions under Article *482VI, Section 35 of the West Virginia Constitution. As the majority notes, this is contrary to what was stated by this Court in State ex rel. Green v. Board of Education, 133 W. Va. 750, 754, 58 S.E.2d 279, 281-282 (1950):
“We do not have before us the question ... arising under Section 35 of Article VI of the Constitution of West Virginia that: ‘The State of West Virginia shall never be made defendant in any court of law or equity.’ The immunity of the board of education against suits or actions is not by virtue of any constitutional provision, but because it was engaged in a governmental function. ...”
Furthermore, in all of our prior cases dealing with the immunity of county boards of education, the underlying rationale was that they enjoyed a common law governmental immunity. In none of those cases was there any holding that they fell within the immunity granted by our Constitution to the State. Bradfield v. Board of Education, 128 W. Va. 228, 36 S.E.2d 512 (1945); Utz v. Board of Education, 126 W. Va. 823, 30 S.E.2d 342 (1944); Board of Education v. Commercial Casualty Insurance Co., 116 W. Va. 503, 182 S.E. 87 (1935); Boice v. Board of Education, 111 W. Va. 95, 160 S.E. 566 (1931); Krutili v. Board of Education, 99 W. Va. 466, 129 S.E. 486 (1925).
The basis of the majority holding that constitutional immunity under Article VI, Section 35 is applicable rests upon a “functional analysis” arising out of the case of Woodford v. Glenville State College Housing Corp.,_W. Va. __, 225 S.E.2d 671 (1976), which involved a suit to recover materials and labor supplied to a non-profit corporation which had built faculty and student housing at the State college. This Court held that the suit could be maintained since the corporation was not created by any act of the Legislature, and that the funds for its operation were not dependent on appropriations made by the Legislature.
Woodford relied heavily on City of Morgantown v. Ducker, 153 W. Va. 121, 127, 168 S.E.2d 298, 302 (1969), *483where it was stated, in determining whether Article VI, Section 35 was applicable, the test was whether the board or commission was created to handle functions of the State:
“This Court has held in numerous cases that proceedings against boards and commissions, created by the Legislature as agencies of the State, are suits against the State within the meaning of Article VI, Section 35 of the Constitution of West Virginia, even though the State is not named as a party in such proceeding.”
The cases construing Article VI, Section 35 of our Constitution have generally looked to see if the particular governmental agency was performing some direct State function on a State-wide basis. Hesse v. State Soil Conservation Committee, 153 W. Va. 111, 168 S.E.2d 293 (1969); Hope Natural Gas Co. v. West Virginia Turnpike Commission, 143 W. Va. 913, 105 S.E.2d 630 (1958).
Paradoxically, the majority concludes that county courts do not enjoy the constitutional immunity under Article VI, Section 35, and yet I believe that from any “functional analysis” standpoint, county courts and county boards of education occupy the same type of subordinate governmental function. In the 1872 Constitution, under Article VIII, Section 22, et seq., provisions were made for the establishment of the county system of government. Further provisions as to certain other county officers were set out in Article IX, Section 1, et seq., of that Constitution.
The same general administrative provisions were carried over in the Judicial Reorganization Amendment adopted in November, 1974. As to the counties, the amendment removed from Article VIII the county administration provisions and placed them in Article IX. It is obvious that these constitutional provisions provided the general framework for the county organization and empowered the Legislature to grant additional governmental powers to the county commissions, which are the local governmental agencies for the counties.
*484This has been done in a variety of legislative enactments. Thus, we find a host of additional powers granted to the county commissions and county officers in W.Va. Code, 7-1-1, et seq. Indeed, under W.Va. Code, Chapter 8, there are a number of articles dealing with the right of municipalities and counties to combine their services and in effect integrate their governmental affairs in order to provide economy in operation at the local governmental level.
As to the fiscal affairs of the county, I disagree with the statement of the majority that Article X, Section 6a of the Constitution of West Virginia controls the appropriations that can be made by the Legislature to the counties. This particular provision, which was adopted at the General Election in November, 1972, and designated as the “Federal Grants and County Municipalities Aid Amendment” obviously was designed to permit counties and municipalities to receive State funds in the enumerated instances contained in that section without having the funding attacked under Article X, Section 6 that the funds were a pledge of the credit of the State. See State ex rel. Kanawha County Building Commission v. Paterno, _W. Va. _, 233 S.E.2d 332 (1977).
I believe the Legislature does have the power to extend certain taxing powers to the county commission pursuant to the provisions of Article IX, Section 12 of the Constitution, as amended 1974, which section is a counterpart to that formerly contained in Article VIII, Section 24 under the language as follows:
“They shall also, under such regulations as may be prescribed by law, have the superintendence and administration of the internal police and fiscal affairs of their counties ...” [Emphasis supplied]
It is by virtue of this provison that the Legislature permitted the county excise tax on the transfer of real property, found in W.Va. Code, 11-22-2. The Legislature has, of course, provided for a variety of taxing powers to municipalities. See, e.g., W.Va. Code, 8-13-1 et seq.
*485From a fiscal standpoint both counties and municipalities depend on the Legislature for funds. The same is true of county boards of education. The fact that they receive the right to obtain funds from legislative enactments of the State does not convert them into a State agency.
The majority reads Article XII, Section 2 of the West Virginia Constitution, as the key provisions which give State status to local school boards. This interpretation ignores the historical fact that the Legislature exercised its plenary power over education in favor of a large measure of local control in the county boards of education. Mason County Board of Education v. State Superintendent of Schools,_W. Va._, 234 S.E.2d 321 (1977); Leonhart v. Board of Education, 114 W. Va. 9, 170 S.E. 418 (1933); Code 18-5-1 et seq.
This Court has historically viewed county courts, municipalities and county boards of education as subordinate governmental agencies posssessing limited powers consisting of those either expressly granted by the Constitution or Legislature or those necessarily implied by virtue of some express grant. This Court has not extended the constitutional protection of Article VI, Section 35 to county courts, municipalities or county boards of education. This is made clear from the fact that the Court has also recognized that such subordinate governmental entities can be sued in tort where they are exercising a proprietary, as distinguished from a governmental, function. See e.g., Cunningham v. County Court, 148 W. Va. 303, 134 S.E.2d 725 (1964); Petros v. Kellas, 146 W. Va. 619, 122 S.E.2d 177 (1961); Ward v. County Court, 141 W. Va. 730, 93 S.E.2d 44 (1956).
Obviously, if the absolute immunity granted to the State by virtue of Article VI, Section 35, was available to these subordinate governmental entities, then the foregoing cases and the many cases cited therein would have applied it, and there would be no necessity of formulating the distinction between governmental-proprietary operations.
*486Furthermore, as the majority does correctly recognize, the Legislature could not have constitutionally enacted W.Va. Code, 17-10-17, affixing liability on the county and municipalities for injuries resulting from roads or bridges being out of repair, if counties and municipalities were within the State’s immunity under Article VI, Section 35. This is by virtue of our holding that the Legislature cannot waive the constitutional immunity. City of Morgantown v. Ducker, supra. I believe that any attempt to make a distinction between the subordinate governmental functions played by the county commissions, municipalities and county boards of education is meaningless and ignores our prior cases.
The correct question before this Court in regard to the liability of a county board of education is whether the common law doctrine of sovereign immunity precludes a suit against the county board of education. The common law doctrine of sovereign immunity was never thoroughly analyzed by this Court until the case of Long v. City of Weirton, _ W. Va. _, 214 S.E.2d 832, 851-859 (1975). There, Chief Justice Haden, writing for a unanimous Court, traced the origins of the doctrine which extended the concept of sovereign immunity to a subordinate governmental entity to the case of Russell v. Men of Devon, 2 T.R. 667, 100 Eng. Rpts. 359 (1788).
He went on to point out that the effect of this case had been largely undercut by the subsequent case of The Mayor and Burgesses v. Lyme Regis v. Henley, 3 B & AD 77, 110 Eng. Rpts. 29 (1832), aff'd House of Lords 2 Cl. & F. 331, 6 Eng. Rpts. 1180 (1834). It was this Court’s conclusion in Long that the doctrine of sovereign immunity as to subordinate governmental unit was not a part of the English common law at the time of the adoption of our constitutional provision, Article VIII, Section 21, now Article VIII, Section 13, and as provided for in W. Va. Code, 2-1-1, which sections provide for incorporation into our jurisprudence such parts of the common law that were in effect when the State was formed, unless subsequently altered or repealed by the Legislature. The leading case of Molitor v. Kaneland Community *487Unit District, 18 Ill.2d 11, 163 N.E.2d 89 (1959), cert. denied, 362 U.S. 968, 4 L. Ed. 2d 900, 80 S.Ct. 955 (1960), abolishing governmental immunity for school boards, demonstrates this governmental immunity arises from the same common law historical source which was disposed of in Long.
I would, therefore, hold a county board of education is not cloaked with State immunity under Article VI, Section 35 of our Constitution, and that, in view of the Long case, its right to governmental immunity does not exist.